Order entered February 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00450-CV

                            CHRISTOPHER GANNON, Appellant

                                                V.

                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
                     ITS SUCCESSORS AND ASSIGNS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-15791

                                            ORDER
       Before the Court is appellee’s February 8, 2013 motion to dismiss. Appellee contends
the Court should dismiss the appeal because appellant has failed to file a brief. Appellee filed a
response asking that the Court not dismiss his appeal.
       On December 10, 2012, appellant filed a brief. The brief was mistakenly filed in as a
letter instead of a brief. The brief is deficient. On February 25, 2013, the Court sent appellant a
letter identifying the deficiencies and requesting that he file an amended brief that complies with
rule of appellate procedure 38.1 within ten days. See TEX. R. APP. P. 38.1. Accordingly, we
DENY appellee’s motion to dismiss the appeal for want of prosecution.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE